     McGREGOR W. SCOTT
 1
     United States Attorney
 2   DEBORAH LEE STACHEL
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     CHANTAL R. JENKINS, PA SBN 307531
 4
     Special Assistant United States Attorney
 5          160 Spear Street, Suite 800
            San Francisco, California 94105
 6          Telephone: (415) 977-8931
 7          Facsimile: (415) 744-0134
            E-Mail: Chantal.Jenkins@ssa.gov
 8
     Attorneys for Defendant
 9
                                  UNITED STATES DISTRICT COURT
10
                                 EASTERN DISTRICT OF CALIFORNIA
11
                                           FRESNO DIVISION
12
13                                                   )       1:19-cv-00977-GSA
     AMBER DAWN MERRIOTT,                            )
14                                                   )
                    Plaintiff,                       )       STIPULATION AND PROPOSED ORDER
15                                                   )       TO REMAND PURSUANT TO SENTENCE
            vs.                                      )       FOUR OF 42 U.S.C. § 405(g)
16                                                   )
                                                     )
17   ANDREW SAUL,                                    )
     Commissioner of Social Security,                )
18                                                   )
                    Defendant.                       )
19
20           IT IS HEREBY STIPULATED by the parties, through their undersigned attorneys, and
21   with the approval of the Court, that the Commissioner has agreed to a voluntary remand of this
22   case for further administrative proceedings, pursuant to sentence four of 42 U.S.C. § 405(g).
23          Upon remand, the Appeals Council will remand the case to a different Administrative
24   Law Judge to issue a new decision. The Appeals Council will direct the Administrative Law
25   Judge to offer Plaintiff the opportunity for a new hearing and reevaluate Plaintiff’s subjective
26   complaints; reevaluate Plaintiff’s residual functional capacity; and, as necessary, obtain
27   supplemental evidence from a vocational expert. The parties further request that the Clerk of the
28


                                                         1
 1   Court be directed to enter a final judgment in favor of Plaintiff, and against Defendant, reversing
 2   the final decision of the Commissioner.
 3          As noted, this stipulation constitutes a remand under the fourth sentence of Section
 4   205(g) of the Social Security Act. 42 U.S.C. § 405(g).
 5
 6                                                 Respectfully submitted,
 7
     Dated: April 6, 2020                          /s/ Stuart T. Barasch by Chantal R. Jenkins*
 8                                                 *As authorized via email on April 6, 2020
                                                   Stuart T. Barasch
 9                                                 Attorney for Plaintiff
10
11   Dated: April 6, 2020                          McGREGOR W. SCOTT
                                                   United States Attorney
12                                                 DEBORAH LEE STACHEL
13                                                 Regional Chief Counsel, Region IX
                                                   Social Security Administration
14
15                                         By:     /s/ Chantal R. Jenkins
16                                                 CHANTAL R. JENKINS
                                                   Special Assistant United States Attorney
17
18
19
     IT IS SO ORDERED.
20
21
        Dated:     April 8, 2020                           /s/ Gary S. Austin
                                                      UNITED STATES MAGISTRATE JUDGE
22
23
24
25
26
27
28


                                                      2
